                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
In Re:                                               Case No. 20-47639-PJS
CURTIS DEJUAN PARKER,                                Chapter 13
                    Debtor(s).                       Honorable Phillip J. Shefferly
                                               /

         NOTICE OF STATE OF MICHIGAN UNFILED TAX RETURNS
      Debtor(s) failed to file an income tax return for tax period(s) 2017 as

required by 11 USC 1308 and/or MCL 206.1 et seq. Failure to file tax returns

may result in the Michigan Department of Treasury either objecting to the

Debtor's Plan or filing a Motion to either Convert or Dismiss the case. Debtor

(s) is/are required to submit the following documents with the return(s):

            · Schedules and/or credit forms with supporting documents
            · All W-2s
            · Federal Returns




I.    SIGNED TAX RETURNS SHOULD BE SUBMITTED TO:
                   Michigan Department of Attorney General
                             Collections Division
                         Cadillac Place, Suite 10-200
                             3030 W. Grand Blvd
                               Detroit, MI 48202
                            Attn: Moe Freedman
                                       OR
                    Via email: FreedmanM1@michigan.gov


                                               1
     20-47639-pjs   Doc 21   Filed 08/31/20   Entered 08/31/20 15:36:06   Page 1 of 2
Failure to submit the required documentation could result in a denial of a

refund or increase the amount of tax owed.

II. IF YOU NEED ADDITIONAL INFORMATION TO FILE YOUR
RETURNS:
                W-2 or 1099--Contact your EMPLOYER(S)
        IF NOT RECEIVED, CONTACT THE IRS AT 313-237-0800 or
                             800-829-1040
                      IRS WEBSITE: www.irs.gov

                                                 Respectfully submitted,

                                                 DANA NESSEL
                                                 Attorney General

                                                 /s/ Moe Freedman
                                                 Moe Freedman (P74224)
                                                 Assistant Attorney General
                                                 Cadillac Place, Ste. 10-200
                                                 3030 W. Grand Blvd.
                                                 Detroit, MI 48202
                                                 Telephone: (313) 456-0140
                                                 E-mail: FreedmanM1@michigan.gov
Dated: August 31, 2020




                                             2
  20-47639-pjs   Doc 21   Filed 08/31/20   Entered 08/31/20 15:36:06       Page 2 of 2
